SLOAN, J.
— I concur in the opinion of Mr. Justice Doan, but deem it proper to add something to the views therein expressed.
There is a clear distinction to be made between cases of patents issued under the pre-emption act and the homestead act prior to the amendment of 1891, and patents issued under the latter act since its amendment, as regards their eonclusiveness as to the existence or nonexistence of known mines within the boundaries of the lands conveyed by such patents at the time of their issuance. Under the former acts there were reserved from entry certain definite, easily ascertainable, and specific parts of the public domain,- as, land included within the limits of incorporated towns, and known mines. Since the amendment of 1891 the only reservation is that contained in section 2302, Revised Statutes (U. S. Comp. Stats. 1901, p.1410), reading: “Nor shall any mineral lands be liable to entry and settlement under its provisions.” The term “mineral lands” is one of broader significance than “known mines.” Cosmos Exploration Co. v. Grey Eagle Oil Co. (C. C.), 104 Fed. 20. The term “mineral lands” refers to a class of lands, rather than specific tracts easily ascertainable, not only by the land department, but by the applicants themselves. This distinction, while not clearly made, seems to underlie the decisions on this subject; so that the cases which hold that patents obtained under the pre-emption acts to land containing known mines are void for want of jurisdiction and may be collaterally attacked are distinguishable from those holding that the determination of the land department as to the mineral character of the lands conveyed is conclusive, and that patents issued to such lands will *255not be subject to sucb attack; the distinction being that in the former there was such a carving out and segregation of certain specific tracts that the land department is held to be without authority, not only to grant the title of the government, but also to conclusively decide the question of its right to issue patents. In the latter, the reservation being of a class of lands, it is not only within the province, but is made a duty required of the land department to make the classification; and its action in that matter, being within its jurisdiction, is conclusive.
This is the distinction which in my view is to be made between the case at bar and the Burfenning case, and also the Clay ease.